Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30th, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent Application Publication 2011/0169116.
Regarding claim 1, ‘116 discloses a substrate (detector 100) comprising: a first layer (108) including a first region (108) of a first conductivity type ([0077, n-type), a second layer (116-124) that includes a plurality of second regions (122) of a second conductivity type ([0077], p-type) and one or more third regions (124) of the first conductivity type [0077], wherein the plurality of second regions are partitioned from one another by the one or more third regions (122, 124); and an intrinsic layer (116) 
Regarding claim 3, ‘116 discloses the substrate of claim 1, wherein the second layer further includes an intrinsic region separating each of the plurality of second regions from the one or more third regions of the second layer (Note 116 between 122 and 124 in Fig. 1).  
Regarding claim 4, ‘116 discloses the substrate of claim 1, wherein each of the plurality of second regions is surrounded by the intrinsic region in the second layer (Note Fig. 1 in reference to claim 3 discussed above).  
Regarding claim 6, ‘116 discloses the substrate of claim 1, wherein the intrinsic layer is n-doped [0018], wherein the intrinsic layer has a doping concentration lower than doping concentrations of the first region, the plurality of second regions, and the one or more third regions.  The intrinsic layer will inherently have a lower doping concentration that the other layers in a semiconductor device relying on an intrinsic layer.  
Regarding claim 13, ‘116 discloses the substrate of claim 1, further comprising: a plurality of signal output lines 130, 208 connected to the plurality of second regions 122 (Fig. 1-2).  
Regarding claim 15, ‘116 discloses a method comprising: applying a first bias to a first region of a first conductivity type of a first layer of a detector and second bias to a plurality of second regions of a second conductivity type of a second layer of the detector [0084], the detector including an intrinsic region between the first layer and the second layer, wherein the plurality of second regions are partitioned from one another by a partition region, and wherein the first layer is configured to receive a plurality of secondary electron beams generated from a sample surface (Note the structure discussed with respect to claim 1 above); receiving an output signal from the second layer; and determining a charged particle signal based on the received output signal [0109-0111].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2011/0169116 in view of US 4,588,891.
Regarding claim 14, ‘116 discloses an apparatus comprising: a charged particle source configured to generate one or more charged particle beams; a detector comprising: a first layer including a first region of a first conductivity type, 5Application No.: Not Yet Assigned Attorney Docket No.: 14261.0129-00000 a second layer including a plurality of second regions of a second conductivity type, wherein the plurality of second regions are partitioned from one another, and an intrinsic layer between the first layer and the second layer, wherein the plurality of second regions are configured to output electrical signals based on received charged particles, and wherein the first layer is configured to receive a plurality of secondary electron beams generated from a sample surface pointed out above with respect to claim 1 above.
‘116 does not explicitly disclose an amplifier configured to amplify the electrical signals outputted by the plurality of second regions and to forward the amplified electrical signals to a controller.  
‘891 discloses an SEM which amplifies the output of a secondary electron detector 12 with an amplifier 13 to amplify the signal produced from the detection region of the detector 12.
‘891 modifies the prior art of ‘116 to provide an amplifier to the output of a detector.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to couple an amplifier to the output of a detector to improve the detection capability of the detector and increase the resultant signal strength of a detection event.
Allowable Subject Matter
Claims 2, 5, and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483.  The examiner can normally be reached on Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A VANORE/Primary Examiner, Art Unit 2881